DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1 and 9, Bharadia (“Full Duplex Radios”) a full duplex communication device comprising: 
a transmission/reception antenna configured to receive a received signal corresponding to a transmitted signal ([3. Our Design, Page 378] “…is a single antenna system (ie. the same antenna is used to simultaneously transmit and receive)…)”, “[3.1  Analog Cancellation, Page 378] ...Circulator cannot completely isolate port 1 and port 3, so inevitably the TX signal leaks from port 1 to port 3 and causes interference to the received signal…”); 
an analog cancellation unit configured to set values of elements constituting an analog cancellation circuit and cancel an interference signal included in the received signal using the set values of the elements constituting the analog cancellation circuit ([3. Our Design, Page 378] “…The design is hybrid, i.e., it has both analog and digital cancellation stages…”, [3.1. Analog Cancellation, Page 378 - 379] “…The copy of the signal is then passed through a circuit which consists of parallel fixed lines
of varying delays (essentially wires of different lengths) and tunable attenuators. The lines are then collected back and added up, and this combined signal is then subtracted from the signal on the receive
path. In effect, the circuit is providing us copies of the transmitted signal delayed by different fixed amounts and programmatically attenuated by different variable amounts. The key challenge is to pick the fixed delays, as well as to dynamically program the tunable attenuators appropriately so that the we maximize self-interference cancellation…”); and 
a digital cancellation unit configured to cancel a remaining interference signal included in the received signal ([3.2 Digital Cancellation, Page 379] “…The goal of digital cancellation is to clean out any remaining residual self-interference. Assuming that analog cancellation provides 60dB, digital cancellation has to cancel the linear main signal component by another 50dB and non-linear components by another 20dB..”);
Bharadia differs from claim 1, in that Bharadia is silent on wherein the digital cancellation unit is configured to separate a linear component of the transmitted signal and wherein the analog cancellation unit is configured to receive the linear component of the transmitted signal and set the value of elements constituting the analog cancellation circuit using the linear component of the transmitted signal. Other prior art of record such as Ahn (US 20100118922 A1)[Fig. 3, Claim 16] teaches a interference cancellation feature where an analog cancellation unit, analog interference canceller, is configured to down-convert the frequency of a signal and transmit the frequency down converted signal to a digital cancellation unit, digital interference cancellation unit. However Ahn, like Bharadia is silent on wherein the digital cancellation unit is configured to separate a linear component of the transmitted signal and wherein the analog cancellation unit is configured to receive the linear component of the transmitted signal and set the value of elements constituting the analog cancellation circuit using the linear component of the transmitted signal as arranged with the remaining elements of claim 1.
Other prior art such as Ferry [Par. 31 – Par. 35] (US 20030189974 A1) teaches a modulator, modem, configured to generated a transmitted signal, and a transmitter configured to amplify via a Power Amplifier and up-convert the frequency of the amplified signal, via an up-converting mixer. 
However Ferry, like Bharadia is silent on wherein the digital cancellation unit is configured to separate a linear component of the transmitted signal and wherein the analog cancellation unit is configured to receive the linear component of the transmitted signal and set the value of elements constituting the analog cancellation circuit using the linear component of the transmitted signal as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in light of the prior art of record. Independent claim 9 recites substantially the same features as claim 1 and is allowed for the same reasons as claim 1. All remaining claims are regarded as allowable by virtue of dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476